Citation Nr: 0910981	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  98-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
November 1968, March 1972 to April 1975 and from October 1978 
to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision.  

In November 1999, October 2003 and March 2006 the Board 
remanded the case to RO for further development of the 
record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In October 2003 and March 2006, the Board remanded this 
appeal to the RO in order for the Veteran to be afforded a VA 
psychiatric examination.  

The Board notes that the Veteran was incarcerated in 2001 and 
is scheduled for release in 2009.  In a February 2009 
correspondence, the Veteran stated that he is scheduled for 
release on April 1, 2009.  

In March 2006, the VA Medical Center stated that it was their 
policy not to provide treatment to those who were in the 
custody of the state, federal or local law enforcement or 
under criminal charges.  Therefore, the RO sent the case back 
to the Board to adjudicate the claim on appeal.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that incarcerated Veterans 
"are entitled to the same care and consideration given to 
their fellow Veterans."  

Furthermore, the Court specifically found that this includes 
a psychiatric examination for PTSD.  See Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

Since the Veteran has given a date for his release from 
incarceration as April 1, 2009, this case must be remanded in 
order for him to be afforded an opportunity to be examined by 
VA.  

In addition, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to arrange for the Veteran to be 
afforded a psychiatric examination 
required in connection with his claim of 
service connection for PTSD.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should specifically include 
or exclude a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  

If the Veteran is diagnosed with PTSD the 
examiner should determine whether it is 
at least as likely as not that the 
veteran currently suffers from PTSD due 
to a specific stressor or event of his 
period of active service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

If VA is unable to undertake the 
requested examination or to obtain a 
reasonable equivalent by other means, the 
reason for this should be clearly stated 
and officially documented for review in 
connection with the current appeal.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for PTSD 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and afford 
them with an appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



